Citation Nr: 0734858	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  03-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for right ear hearing loss has been 
received.

2.  Entitlement to an initial, compensable rating for left 
ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
November 1968.

In January 1985, the RO denied the veteran's petition to 
reopen his claim for service connection for a right ear 
condition.  Although the RO notified the veteran of the 
denial of his claim in January 1985, the veteran did not 
initiate an appeal.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision, in which the RO 
declined to reopen the veteran's claim for service connection 
for right ear hearing loss, and granted the veteran service 
connection for left ear hearing loss with a noncompensable 
rating, effective July 18, 2001.  The veteran filed a notice 
of disagreement (NOD) in March 2003, and the RO issued a 
statement of the case (SOC) in May 2003.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2003.  The RO issued a 
supplemental SOC (SSOC) in June 2003 reflecting the continued 
denial of each claim.

In February 2004, the veteran testified during a Board 
hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  
A transcript of the hearing is of record.

In June 2004, the Board denied the veteran's claim for an 
initial, compensable rating for left ear hearing loss and 
declined to reopen his claim for service connection for right 
ear hearing loss.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, the Court vacated the Board's decision and 
remanded the claim to the Board for further proceedings 
consistent with the Court's Order.

In July 2006, the Board notified the veteran that the VLJ who 
presided at his in February 2004 Board hearing had left the 
Board.  The veteran was advised that he had the right to 
another hearing by another VLJ.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2007).  The veteran replied that 
he did not wish to have an additional hearing before a VLJ.  

In December 2006, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include obtaining outstanding 
treatment records from VA, providing the veteran with 
corrective notice under the Veterans Claims Assistance Act 
(VCAA), and scheduling a VA examination.  After accomplishing 
the requested action, the RO/AMC continued the denial of the 
claims on appeal (as reflected in a July 2007 SSOC) and 
returned these matters to the Board for further appellate 
consideration.

As the claim for an initial compensable rating for left ear 
hearing loss emanates from the veteran's disagreement with 
the initial rating assigned following the grant of service 
connection, the Board has characterized the claim for a 
higher rating in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim has been accomplished.

2.  In a January 1985 rating decision, the RO denied the 
veteran's petition to reopen a claim for service connection 
for a right ear condition; although notified of the denial in 
January 1985, the veteran did not initiate an appeal.

3.  The evidence received since the January 1985 decision is 
cumulative and redundant of evidence that was previously 
before agency decision makers, or is not so significant that 
it must be considered in order to fairly adjudicate the 
merits of the veteran's claim for service connection for 
right ear hearing loss.

4.  In December 2002 and April 2007, audiometric testing 
revealed Level VII hearing in the left ear; service 
connection is not in effect for right ear hearing loss. ]


CONCLUSION OF LAW

1.  The January 1985 RO decision that denied the claim to 
reopen the veteran's claim for service connection for a right 
ear condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
right ear hearing loss are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (1999-2001).

3.  The criteria for an initial, compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
1160, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 
6100 and 4.86 (2001-2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2007 post-rating letter sent as 
a result of the Board's December 2006 remand, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the petition to reopen 
his claim for service connection for right ear hearing loss, 
what information and evidence was needed to substantiate the 
claim for an initial, compensable rating for left ear hearing 
loss, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  Consistent with Kent, this letter 
also explained what constituted new and material evidence to 
reopen the claim for service connection for right ear hearing 
loss and notified the veteran of the basis for its previous 
denial.  Clearly, in spite of a misidentification of the date 
of the prior final decision involved in the claim to reopen 
the right ear issue, this letter meets Pelegrini's and Kent's 
content of notice requirements, as well as the VCAA's timing 
of notice requirement.  

While this letter also informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations, the timing of 
this notice is not shown to prejudice the veteran.  Because 
the Board's decision herein denies the petition to reopen and 
denies the claim for a higher rating, no disability rating or 
effective date is being, or is to be assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

As regards VA's duty to assist a claimant, the record also 
reflects that VA has made reasonable efforts to obtain or to 
assist in obtaining all relevant records pertinent to the 
matters on appeal.  Pertinent evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service private medical records, outpatient 
treatment records from VA Medical Centers (VAMCs) in 
Martinsburg, West Virginia, Gainesville, Florida, Pittsburgh, 
Pennsylvania, and the Wadsworth Hospital's Ear, Nose and 
Throat Clinic in California, as well as the reports of VA 
examination.  Also of record and considered in connection 
with these claims is the transcript of the veteran's February 
2004 Board hearing, as well as various written statements by 
the veteran and his representative, on his behalf.

In summary, in connection with the claims herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO (to include via 
the AMC), the appellant has been notified and made aware of 
the evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson,, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's entitlement to service connection for right ear 
hearing loss has previously been considered and denied.  The 
veteran filed a claim addressing this issue in April 1984.  
In a rating decision issued later in July 1984, the RO denied 
a claim for service connection, noting that the veteran's 
pre-existing right ear hearing loss was not aggravated during 
service.  Evidence then considered consisted of the veteran's 
service medical records.  On entrance examination in 
September 1966, the veteran's ears and eardrums were listed 
as normal.  Audiometric testing performed in September 1966 
revealed that pure tone decibel thresholds were as follows 
(American Standards Association (ASA) units are converted to 
International Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
75
50
75
LEFT
       
30
25
25
25
20

The examiner diagnosed deafness of the right ear, and the 
veteran's physical profile (PULHES) included H-2 (slightly 
below normal) for hearing.  In his report of medical history, 
the veteran reported a history of ear, nose, or throat 
trouble, running ears, and hearing loss.  The examiner noted 
that the veteran complained of complete deafness in his right 
ear.

Service medical records show no ear diseases or injuries and 
no worsening of his hearing loss was shown in service.

On separation examination in November 1968, the veteran's 
ears and ear drums were assessed as normal.  Audiogram pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
50
--
45
LEFT
       
25
25
20
--
20

The examiner diagnosed moderately severe hearing loss in the 
right ear, which existed prior to service, involving the 
speech range.  The only defect noted was partial deafness, 
right, and the veteran's physical profile (PULHES) included 
H-2 (slightly below normal) for hearing.  In his report of 
medical history, the veteran reported a history of running 
ears and hearing loss.  The examiner noted that the veteran 
had partial deafness on the right.

Also of record was a VA examination and audiogram dated in 
January 1969.  According to the examination report, the 
veteran complained of running ears.  He reported discharge 
from the right ear for the past five to six months.  He 
reported that the onset was in Vietnam, and that he had 
decreased hearing in that ear.  On examination, the left 
canal and drum were normal, and there were purulent exudates 
from the right canal, with a granulomatous polyp of the right 
eardrum.  Rinne test was positive on the left and negative on 
the right.  Right ear hearing loss was noted.  The examiner 
diagnosed right otitis media, chronic, suppurative.  
Audiogram pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
80
--
--
LEFT
       
50
40
45
--
--

Also of record at the time of the July 1984 decision was a VA 
outpatient medical record dated in April 1984 that showed the 
veteran was hard of hearing, had chronic otitis media, and 
had severe hearing loss. 

Although notified of the July 1984 denial in August 1984, the 
veteran did not initiate an appeal of this determination.  As 
such, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

In November 1984, the veteran attempted to reopen a claim for 
service connection for a right ear condition.

Evidence added to the claims file since the July 1984 denial 
includes VA outpatient medical records from the Wadsworth 
Hospital's ear, nose, and throat (ENT) clinic from May 1984 
to November 1984.  These records reflect treatment for otitis 
media and right mastoid bowl infection.  The veteran reported 
that his right ear had been draining constantly for the past 
fifteen years.  He reported that he underwent operations in 
1969 and 1976, but his ear still drained.  He said he was 
hard of hearing in both ears.  In May 1984, the examiner 
noted purulent discharge bilaterally with hearing loss.  

In a January 1985 decision, the RO found that the additional 
evidence did not serve to establish service connection for a 
right ear condition disallowed previously.  Although notified 
of the January 1985 decision in January 1985, the veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

The veteran attempted to reopen a claim for service 
connection for right ear hearing loss, in July 2001.  VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of a 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Regarding petitions to reopen received prior to August 29, 
2001, as in this case, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(1999-2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or 
"merely cumulative" of other evidence then of record.  This 
analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in January 1985).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the claims file since the RO's January 1985 
denial of the claim includes a report of VA audiometric 
testing performed in March 1986.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
70
--
85
LEFT
       
60
70
65
--
100

Speech recognition scores were 94 percent in the veteran's 
right ear and 96 percent in the veteran's left ear.  
Diagnosis was moderate to severe mixed (conductive and 
sensorineural) impairment bilaterally, worse in the left ear.

Private medical records from the University of Virginia 
Medical Center dated from June 1992 to April 1993 reflect 
that the veteran was treated for chronic right otitis media 
and underwent a right modified radical mastoidectomy with 
tympanoplasty in June 1992.

During a December 2002 VA examination, the veteran reported 
that he could not hear without his hearing aid.  He relayed 
that he had extensive noise exposure as a mortarman in 
Vietnam.  He said that after service, he was exposed to 
railway noise and construction noise.  He complained of 
intermittent tinnitus.  The examiner indicated that he had 
reviewed the veteran's medical records, and discussed 
audiometric findings in service and after service.  He noted 
that hearing loss existed in the right ear prior to military 
service.  Audiogram pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
40
60
70
LEFT
       
55
60
65
85
100

Speech recognition scores were 92 percent in the right ear 
and 86 percent in the left ear.  The examiner indicated that 
pure tone results indicated a moderate to moderately severe 
loss of hearing sensitivity in the right ear and a moderately 
severe to profound loss of hearing sensitivity in the left 
ear.  Significant air-bone gaps were present bilaterally.  
Speech audiometry was consistent with pure tone results, and 
the results were reliable.  The examiner noted that otoscopy 
revealed surgical-appearing ears bilaterally.  The left ear 
canal appeared abnormal, and an eardrum could not be seen 
with certainty.  The diagnosis was bilateral mixed hearing 
loss.

In his March 2003 NOD, the veteran related that he was 
wearing VA hearing aids.  He said he could not function 
without them.  He enclosed copies of audiometric testing 
performed during the course of his employment. 

In his May 2003 substantive appeal, the veteran said he did 
not remember reporting that he was deaf in the right ear upon 
entering military service.  He indicated that, as far as he 
could remember, he did not have hearing loss until after he 
was separated from service.  He asserted that he did not 
receive a discharge examination.  He contended that his left 
ear hearing loss was more disabling than currently evaluated.

During the February 2004 Board hearing, the veteran 
reiterated many of his assertions.  He contended that he had 
right ear hearing loss due to noise exposure during combat in 
service and that his right ear hearing loss worsened since he 
left service.  The veteran said that he was unable to wear 
his hearing aid at work, since he worked building fiberglass 
fuel tanks, and that as a result he could not communicate 
well with fellow workers.  He said he took ear drops and 
needed a hearing aid to hear.  He related that he could not 
use a telephone.

Also considered in connection with the claim are VA 
outpatient medical records dated from December 2002 to 
January 2007.  These records reflect that the veteran was 
seen for bilateral mixed hearing loss, hearing aid problems, 
and to have his ears cleaned.  A January 2007 record notes 
that the veteran was then discharged from the VA audiology 
clinic unless he had future problems with his hearing aids or 
noticed a change in his hearing acuity.

In a February 2007 statement, the veteran submitted attached 
medical records from his employer, including reports of 
audiometric testing performed between 1994 and 2004.  
Employer medical records dated from September 2003 to August 
2006 reveal that the veteran had complaints about his left 
ear, including drainage, pain, a possible infection, and a 
polyp that was removed.

The veteran underwent another VA examination in April 2007.  
He then complained of hearing loss in the right ear since 
childhood and hearing loss in the left ear since service.  He 
said the situation of greatest difficulty was understanding 
speech in the presence of background noise or when he was not 
wearing a hearing aid.  According to the examination report, 
the veteran's military noise exposure included mortars and 
anti-aircraft guns and his post-service occupational noise 
exposure included factory work with the use of hearing 
protection.  There was no history of recreational noise 
exposure noted.  It also was noted that the examiner had to 
repeat questions frequently as the veteran's hearing 
impairment manifested with the spoken voice.  Audiogram pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
70
95
100
LEFT
       
65
65
70
90
  90

Speech recognition scores on the Maryland CNC Word List were 
84 percent in the veteran's right ear and 80 percent in the 
veteran's left ear.  Diagnostic and clinical tests showed 
abnormal middle ear status bilaterally, severe to profound 
hearing loss in the right ear and a moderately severe to 
profound hearing loss in the left ear.  The examiner also 
commented that the psychological impact of the veteran's 
hearing condition at work had placed a lot of stress on the 
veteran.

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, this evidence is not 
"material" for purposes of reopening the claim on appeal.  
The December 2002 and April 2007 VA audiograms indicate that 
the veteran still has hearing loss in the right ear, but they 
do not show that the veteran's right ear hearing loss was 
aggravated as a result of service.  Neither do any of the VA 
outpatient or private medical records from the veteran's 
employer and the University of Virginia Medical Center in 
1992 and 1993.  In fact, the April 2007 VA examiner notes in 
her report that the veteran complained of right ear hearing 
loss since childhood.  Accordingly, the Board finds that the 
additional medical evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and, thus, is not so significant that it must be considered 
to fairly decide the merits of the claim.  

As regards the appellant's written and oral assertions 
testimony and statements made in connection with the petition 
to reopen, the Board notes that many of his assertions appear 
duplicative or cumulative of other evidence previously 
considered, and, are not, by definition, "new."  The Board 
also would point out that, as a layperson, the appellant is 
not competent to provide a probative opinion on a medical 
matter, such as whether his hearing in one ear was aggravated 
as a result of military service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that as 
new and material evidence has not been received, the criteria 
for reopening the veteran's claim for service connection for 
right ear hearing loss are not met, and the RO's January 1985 
decision remains final.

As the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



III.  Higher Initial Rating

The pertinent evidence in connection with the veteran's claim 
for an initial, compensable rating for left ear hearing loss 
reflects that, on VA audiological testing in December 2002, 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
40
60
70
LEFT
       
55
60
65
85
100

Speech recognition scores on the Maryland CNC Word List were 
92 percent in the veteran's right ear and 86 percent in the 
veteran's left ear. 

On VA audiological testing in April 2007, audiogram pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
70
95
100
LEFT
       
65
65
70
90
 90

Speech recognition scores on the Maryland CNC Word List were 
84 percent in the right ear and 80 percent in the left ear. 



In October 2005, audiogram findings, in pure tone thresholds, 
in decibels, were as follows for the left ear unmasked:





HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
--
LEFT
       
50
55
40
60
70

The speech recognition score on the Maryland CNC Word List 
was 92 percent in the veteran's left ear. 

Several private audiological tests administered to the 
veteran since the grant of service connection for left ear 
hearing loss cannot be used for rating purposes as they lack 
speech recognition scores on the Maryland CNC Word List.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.



Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

(b)  When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

In this case, the record reveals pure tone thresholds meeting 
the definition of an exceptional pattern of hearing 
impairment for the left ear under 38 C.F.R. § 4.86(a).  
Hence, the use of this provision is for application in this 
case.

The Board also notes that, because this appeal arises from 
the grant of service connection and assignment of an initial 
rating, the Board has considered whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  However, considering the pertinent evidence in 
light of the above-noted legal authority, the Board finds 
that the record presents no basis for assignment of a 
compensable rating for left ear hearing loss.  

In situations where service connection has been granted for 
impaired hearing involving only one ear, as in the instant 
case, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal (numeric designation I).  38 U.S.C.A. 
§ 1160(a) (West 2002); 38 C.F.R. § 4.85(f) (2007). 

During the pendency of the claim, Congress amended 38 
U.S.C.A. § 1160(a)(3) to eliminate the extreme requirement 
that there be complete and total deafness in both ears before 
compensation is payable for this paired organ combination.  
See 69 Fed. Reg. 48,148-48,150 (August 9, 2004).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service-connected, where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability in the other 
ear meets the provisions of 38 C.F.R. § 3.385.  See CFR 
3.383(a)(3) (2007).

In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that he is not prejudiced by the 
Board's consideration of this authority, in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the nonservice-connected right ear hearing 
impairment, the December 2002 audiometric evaluation results 
reveal an extent of hearing loss sufficient to constitute a 
disability as defined by 38 C.F.R. § 3.385; however, 
audiometric evaluation has not shown right or left ear total 
deafness or that the right ear meets the requirements for a 
10 percent rating under Diagnostic Code 6100.  Hence, special 
consideration for compensation as a paired organ under 38 
C.F.R. § 4.85(f) is not warranted under either version of the 
regulation.  Accordingly, the right ear is assigned a Roman 
numeral designation of Level I hearing.  See 38 C.F.R. 
§ 4.85(f).

As regards the left ear hearing impairment, applying the 
criteria for evaluating left ear hearing loss to the results 
of the December 2002 audiometric evaluation results in a 
designation of Level VII hearing in the left ear, based on 
application of the reported findings to Tables VIa and VII.  
These findings warrant a 0 percent (noncompensable) rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100. 
[Parenthetically, the Board notes that, when Table VI (in 
lieu of Table VIa) and the standard provisions of evaluating 
hearing loss are considered for the left ear, the results 
would also warrant the assignment of a 0 percent rating.  See 
38 C.F.R. § 4.85, Table VI.]

With respect to the nonservice-connected right ear hearing 
impairment, the April 2007 audiometric evaluation results 
reveal an extent of hearing loss sufficient to constitute a 
disability as defined by 38 C.F.R. § 3.385; however, 
audiometric evaluation has not shown right or left ear total 
deafness or that the right ear meets the requirements for a 
10 percent rating under Diagnostic Code 6100.  Hence, special 
consideration for compensation as a paired organ under 38 
C.F.R. § 4.85(f) is not applicable under either version of 
the regulation.  Accordingly, the right ear is assigned a 
Roman numeral designation of Level I hearing.  See 38 C.F.R. 
§ 4.85(f).

As regards the left ear hearing impairment, applying the 
criteria for evaluating left ear hearing loss to the results 
of the April 2007 audiometric evaluation results in a 
designation of Level VII hearing in the left ear, based on 
application of the reported findings to Tables VIa and VII.  
These findings warrant a 0 percent (noncompensable) rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100. 
[Parenthetically, the Board notes that, when Table VI (in 
lieu of Table VIa) and the standard provisions of evaluating 
hearing loss are considered for the left ear, the results 
would also warrant the assignment of a 0 percent rating.  See 
38 C.F.R. § 4.85, Table VI.]

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his left ear hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
initial rating represents the maximum rating assignable since 
the effective date of the grant of service connection for 
this disability.  As such, there is no basis for a staged 
rating of this disability, pursuant to Fenderson, and the 
claim for an initial, compensable rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
given the method of deriving ratings for hearing loss, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for right ear hearing loss has not been received, 
the appeal as to this matter is denied.

An initial, compensable rating for left ear hearing loss is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


